Citation Nr: 0323808	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  97-02 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for porphyria cutanea 
tarda.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to September 
1969, to include service in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case has previously come before the Board.  In January 
1999, the Board remanded the matter to the RO for further 
development.  The case has been returned to the Board for 
further appellate review.  

The veteran was afforded a hearing before a hearing officer 
at the RO in June 1997.  A transcript of the hearing has been 
associated with the claims folder.  


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam during 
the Vietnam era and is presumed to have been exposed to Agent 
Orange during that time.  

2.  Porphyria cutanea tarda was not manifest during service 
or within one year of separation from service and the veteran 
does not currently have porphyria cutanea tarda.  


CONCLUSION OF LAW

Porphyria cutanea tarda was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for complaints or 
findings of porphyria cutanea tarda.  The March 1967 service 
entrance examination report shows that the skin was normal.  
A treatment record, dated in June 1968, notes a skin rash.  
The impression was pityriasis rosea.  The September 1969 
report of separation shows that the skin was normal.  On the 
accompanying medical history he denied having or having had 
skin diseases.  

In an August 1996 VA outpatient treatment record, the 
examiner stated that the veteran's episodic flushing and 
wheezing attacks with elevation of uroporphyrins, were 
consistent with porphyria cutanea tarda.  The examiner noted 
that he was unsure whether the diagnosis was correct.  In 
another record, the examiner noted that urine porphyrins were 
elevated in a pattern consistent with porphyria cutanea 
tarda.  No skin blisters were noted.  The impressions 
included a history of Agent Orange exposure and rule out 
porphyria cutanea tarda.  A January 1997 record of treatment 
reflects that he had no rash.  The relevant assessments were 
porphyria cutanea tarda and Agent Orange exposure.  In 
December 1996 records of treatment, the examiner stated that 
there was no relationship between the veteran's elevated 
uroporhyrins and Agent Orange exposure, and noted that he did 
not have porphyria cutanea tarda.  The examiner noted that 
porphyrus was not markedly elevated and that he did not have 
major findings of porphyria cutanea tarda, such as blisters 
and photosensitivity.  

At a personal hearing before a hearing officer at the RO in 
June 1997, the veteran testified that he was exposed to Agent 
Orange during service in Vietnam.  Transcript at 3 (June 
1997).  He stated that he first noticed a skin disorder in 
approximately 1992.  Id. at 4.  He testified that, at times, 
when his body was heated up, or when he rubbed his skin, a 
puffy rash would appear.  Id. at 4-5.  

On VA examination in August 1997, a history of dermatitis on 
the arms since 1992 was noted.  Two crusted erosions on the 
dorsal hands, bilaterally, were noted.  The diagnosis was 
mild porphyria cutanea tarda.  

On VA examination in August 1997, the examiner noted the 
veteran's history of having been diagnosed with porphyria 
cutanea tarda in November 1996.  The pertinent diagnosis was 
porphyria cutanea tarda.  The examiner noted that no acute 
intervention was required and that there were no skin 
lesions.  

On VA examination in December 2002, the examiner stated that 
he had reviewed the C-file.  He opined that it was not likely 
that the veteran's prior diagnoses of porphyria cutanea tarda 
were not a result of exposure to Agent Orange for several 
reasons.  He stated that most importantly, the veteran was 
clear that he did not have any type of skin symptoms until 
approximately 1992, years after any exposure to Agent Orange.  
The report of examination notes that after 1992, his clinical 
symptoms were not typical findings of porphyria cutanea 
tarda.  The examiner related that typical clinical findings 
included blisters, recurrent erosions, photosensitivity, 
skin, fragility or milia.  The examiner conveyed that the 
only time the veteran was found to have crusted erosions was 
on VA examination in August 1997.  The examiner noted that no 
other classic findings were mentioned.  He stated that by the 
veteran's own description and demonstration, his only skin 
findings appeared to be swelling or welts at the site of 
scratching, which he noted appeared to be no more than mild 
dermatographism.  He noted that the veteran's urinary 
porphyria had been elevated in the past suggesting a 
diagnosis of porphyria cutanea tarda.  He stated that the 
laboratory studies could be abnormal due to other causes and 
that a diagnosis of porphyria cutanea tarda was usually not 
based only on laboratory findings without consistent clinical 
symptoms, even if the clinical symptoms were only episodic.  
He noted that the veteran's iron and ferritin were normal and 
that these were commonly elevated in individuals with 
porphyria cutanea tarda.  He stated that he was unable to 
explain the veteran's past elevated porphyrins.  He stated 
that based on previous documented clinical symptoms and the 
veteran's own description of his symptoms, that the veteran 
had never had clinical symptoms sufficient to make a clear 
diagnosis of active porphyria cutanea tarda.  

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for a chronic disease, if manifested to a compensable 
degree within one year following service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), diabetes, and chronic lymphocytic leukemia.  
38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442-41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under 38 C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).  

A claim for service connection requires competent evidence of 
a current disability; proof as to incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the inservice injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the October 1996 rating decision of the 
reasons and bases for the denial of his claim.  He was 
further notified of this information in the November 1996 
statement of the case and in the October 1997 and February 
2003 supplemental statements of the case.  The Board 
concludes that the discussions in the rating decision and in 
the statement and supplemental statements of the case 
informed him of the information and evidence needed to 
substantiate the claim.  In the January 1999 Board Remand, 
the veteran was invited to submit additional evidence.  In 
November 2002, he was advised of the evidence he needed to 
submit to substantiate his claim, VA's duty to notify him 
about his claim, VA's duty to assist in obtaining evidence 
for his claim, what the evidence must show to substantiate 
his claim, what information or evidence was needed from him, 
what he could do to help with his claim, and what VA had done 
to help with his claim.  In addition, by letter dated in June 
2003, he was advised of the procedures by which to submit 
additional evidence in support of his claim.  These actions 
satisfied VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid his claim.  He was 
afforded an opportunity to present evidence and argument in 
support of his claim, and did so in June 1997.  In this case, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran.  

Analysis

Initially, the Board notes that there has been no assertion 
of combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) are not applicable.  

The veteran contends that he has porphyria cutanea tarda as a 
result of exposure to Agent Orange during service.  The issue 
of whether porphyria cutanea tarda is related to service 
requires competent evidence.  The veteran is competent to 
report his symptoms; however, he is not a medical 
professional and his statements do not constitute competent 
medical evidence that porphyria cutanea tarda is related to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge.  

Service medical records are negative for complaints or 
findings of porphyria cutanea tarda.  While a rash was noted 
in June 1968, it was diagnosed as pityriasis rosea, not 
porphyria cutanea tarda.  Thus, there is no evidence of a 
chronic disorder during service.  In addition, there is no 
evidence that the veteran had porphyria cutanea tarda within 
one year of separation from active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, 
there is no record of treatment or diagnosis of porphyria 
cutanea tarda for many years after service.  Thus, there is 
no evidence of continuity of symptomatology after service.  
In this regard, the veteran has reported that the symptoms 
that resulted in at least one of the diagnosis of porphyria 
cutanea tarda did not arise until the 1990s.  

The veteran is presumed to have been exposed to Agent Orange 
during service.  The record reflects a diagnosis of porphyria 
cutanea tarda in August 1996 and in January 1997.  On VA 
examination in December 2002, the examiner stated that the 
veteran had never had clinical symptoms sufficient to make a 
clear diagnosis of porphyria cutanea tarda.  Rather, the only 
skin findings were mild dermatographism.  Even assuming that 
the veteran had porphyria cutanea tarda, the December 2002 VA 
examiner specifically stated that it was not likely that a 
prior diagnosis of porphyria cutanea tarda was a result of 
exposure to Agent Orange.  Similarly, the December 1996 VA 
examiner stated that there was no relationship between his 
elevated uroporhyrins and Agent Orange exposure.  

In reaching the determination in this case, the Board is 
aware that there is positive and negative evidence.  The 
Board concludes that the December 2002 VA examiner's opinion 
to the effect that the veteran does not have porphyria 
cutanea tarda is more probative and more consistent with the 
record than the evidence reflecting a diagnosis of porphyria 
cutanea tarda for several reasons.  First, the December 2002 
VA examiner reviewed the C-file and provided a rationale for 
his opinion.  Next, in making the diagnosis of porphyria 
cutanea tarda, the August 1996 VA examiner equivocated, 
stating that he was unclear whether it was the correct 
diagnosis.  The December 2002 VA examiner unambiguously 
stated that the veteran did not have porphyria cutanea tarda.  
As for the January 1997 diagnosis of porphyria cutanea tarda, 
it was based solely on laboratory testing.  The December 2002 
VA examiner specifically stated that it was not usual for a 
diagnosis of porphyria cutanea tarda to be based solely on 
laboratory findings.  Regardless, even if he does have 
porphyria cutanea tarda, such was not manifest during service 
or within one year of separation and in this case, porphyria 
cutanea tarda has been determined to be unrelated to his 
period of service.  Although the veteran is credible 
regarding the date of onset, his opinion as to causation is 
not competent.  A preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  Service 
connection for porphyria cutanea tarda is denied.  








ORDER

Service connection for porphyria cutanea tarda is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

